     Case 2:20-cv-01563-TLN-DB Document 11 Filed 10/15/20 Page 1 of 2


 1   RANDY J. RISNER
     Interim City Attorney, SBN 172552
 2
     BY: MEERA BHATT
 3   Assistant City Attorney, SBN 259203
     KATELYN M. KNIGHT
 4   Assistant City Attorney, SBN 264573
     FARRAH HUSSEIN
 5
     Deputy City Attorney, SBN 305726
 6   CITY OF VALLEJO, City Hall
     555 Santa Clara Street, 3rd Floor
 7   Vallejo, CA 94590
 8
     Tel: (707) 648-4545
     Fax: (707) 648-4687
 9   Email: Meera.Bhatt@cityofvallejo.net
     Katelyn.Knight@cityofvallejo.net
10   Farrah.Hussein@cityofvallejo.net
11
     Attorneys for Defendants CITY OF VALLEJO and JARRETT TONN
12

13                                 UNITED STATES DISTRICT COURT
14
                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
15
     NEFTALI MONTERROSA, individually and                    Case No: 2:20-cv-01563-TLN-DB
16
     as co-successor-in-interest to Decedent SEAN
17   MONTERROSA; NORA MONTERROSA,                            DEFENDANTS’ NOTICE OF LODGING
     individually and as co-successor-in-interest to         IN SUPPORT OF DECLARATION OF
18   Decedent       SEAN           MONTERROSA;               KATELYN M. KNIGHT IN SUPPORT
     MICHELLE MONTERROSA, individually;                      OF MOTION FOR INTRA-DISTRICT
19
     ASHLEY MONTERROSA, individually,                        TRANSFER AND MOTION FOR
20                                                           PROTECTIVE ORDER
                     Plaintiff,
21
            vs.
22

23   CITY OF VALLEJO, a municipal
     corporation; JARRETT TONN, individually,
24   and, Vallejo police officers DOES 1-25,
     inclusive,
25

26                   Defendants.

27
     Case No. 2:20-cv-01563-TLN-DB                                   DEFENDANTS’ NOTICE OF LODGING
28
                                                                     IN SUPPORT OF DECLARATION OF
                                                                     KATELYN M. KNIGHT IN SUPPORT OF
                                                                     MOTION FOR INTRA-DISTRICT
                                                                     TRANSFER AND MOTION FOR
                                                                     PROTECTIVE ORDER
                                                       -1-
     Case 2:20-cv-01563-TLN-DB Document 11 Filed 10/15/20 Page 2 of 2


 1   PLEASE TAKE NOTICE that on October 6, 2020, pursuant to Eastern District Local Rule
 2   138(1), Defendants CITY OF VALLEJO and JARRETT TONN filed/lodged with the court two
 3   videos identified as Exhibit 1 and 19, in support of its Motion for Protective Order and Motion
 4   for Intra-District Transfer. The exhibits could not be electronically filed because they are only
 5   available in DVD format.
 6   EXHIBIT 1
 7   Video footage of the press conference Plaintiffs’ counsel John Burris held on or about
     August 6, 2020 related to this civil action.
 8
     EXHIBIT 19
 9
     DVD containing a true and correct copy of attorney from John Burris’ office Melissa Nold’s
10
     twitter account (@savage_esquire) feed from early June to present.
11

12   DATED: October 15, 2020                          Respectfully submitted,

13

14
                                                      MEERA BHATT
15                                                    KATELYN M. KNIGHT
                                                      FARRAH HUSSEIN
16                                                    Attorneys for Defendants
17
                                                      CITY OF VALLEJO and JARRETT TONN

18

19

20

21

22

23

24

25

26

27
     Case No. 2:20-cv-01563-TLN-DB                                 DEFENDANTS’ NOTICE OF LODGING
28
                                                                   IN SUPPORT OF DECLARATION OF
                                                                   KATELYN M. KNIGHT IN SUPPORT OF
                                                                   MOTION FOR INTRA-DISTRICT
                                                                   TRANSFER AND MOTION FOR
                                                                   PROTECTIVE ORDER
                                                    -2-
